Case 16-71745                             Doc 107                        Filed 03/19/19 Entered 03/19/19 13:44:48                                                  Desc Main
                                                                          Document     Page 1 of 3




  B2100 (Form 2100 ) (12/1 )


                                              Unit                                  t t                    n                  t                         t
                                              Central                                             i ti t            Illinois

          r Donal                     e ent al                                                              o



                              TR                               R                                   T       RT                        R                  RT
                                      B                F                                       or          m                   r 11                          1111( )
      r            r          r                                                         o      r           o              001( )(2) F                       B r      o
  r               r o        r                or               r         o                  mr r                                                    o

                                              I
                                                   D                 I
                                                                         CI
                                                                              III
                                                                                    I                                 e iali e             oan er i in                        C

                           m o            r                r                                                                       m o          r           ror

        m                         r                    r        o             o r            r                      o r             m (             o       )
       o                                                                                                            mo            o    m
       o          I inan ial er i es                                                                                               mF
                   reen a Dri e te
  Ir in
          o                                                                                                          o
              Fo r                    o                                                                                  Fo r               o

        m                         r                    r r                r              m
       o                          (                r            rom           o )
       o     I inan ial er i es
                ran lin treet n                                     loor
       it s ille
          o
              Fo r                    o



                r             r                        o           r r                           orm   o       ro                      o                r               orr       o
              o m             o

  B           s    i       elle               i otti           onsal es
                       r          r / r                        r


  Pe                                      e       e e           F    o          o       00 000 or m r o m       or        o        r or o       1                 1 2         1
Case 16-71745   Doc 107   Filed 03/19/19 Entered 03/19/19 13:44:48   Desc Main
                           Document     Page 2 of 3
Case 16-71745   Doc 107   Filed 03/19/19 Entered 03/19/19 13:44:48   Desc Main
                           Document     Page 3 of 3
